Title: To James Madison from Joseph H. Hawkins, 10 October 1816
From: Hawkins, Joseph H.
To: Madison, James


        
          My dear Sir,
          Lexington Octo. 10. 1816.
        
        This will be accompanied by a recommendation in favour of John T Mason Esqr of this place as Judge of the U,S, Court for the District of Kentucky to supply the vacancy occasioned by the death of the Honble Harry Innes.
        
        With the father and connexions of Mr Mason you were well acquainted, and perhaps more could not be said for him than that he has inherited their virtues and talents.
        Since his residence in Kentucky he has acquired the confidence and respect of all who Know him. Nor would the appointment of any other person in the State give more general satisfaction in my Opinion than Mr Mason.
        In addition to other reasons there is one entitled to much weight with the Executive.
        In the firm and decided part taken by Mr. Mason in support of the republican party & their measures—incidents have occured which not only exclude him from any Office under our state Government, but from extending his practice as a lawyer in the Courts of the Country.
        This exclusion growing out of the provisions of a duelling law passed by Kentucky. The incidents however which rendered him subject to the penalties of this law, did not in the smallest degree lessen that public esteem & confidence to which he is so justly entitled.
        The genltemen [sic] recommending Mr. Mason who are not personally known to you, are either members of the bar or Citizens of high standing in Society. With the highest sentiments of Esteem Respect I have the honor to be very Sinecerly Yr Ob Sert.
        
          Jos: H: Hawkins
        
      